PER CURIAM.
This is a petition for review of a decision by the United States Board of Tax Appeals, which hold petitioner liable for a deficiency in its income tax for 1922 as a result of the'approval of rates of depreciation found by the Commissioner of Internal Revernue on account of the wear and tear of machinery and buildings used by petitioner in the manufacture of sugar. Robichaux & Co. v. Commissioner of Internal Revenue, 11 B. T. A. 907.
The finding of facte by the Board was supported by substantial evidence, and the only question sought to be raised by the petition is that such finding was contrary to the weight of the evidence. The jurisdiction of this court is limited to a review of the decisions of the Board upon matters of law, and does not extend to an inquiry into disputed questions of fact. Avery v. Commissioner of Internal Revenue (C. C. A.) 22 F. (2d) 6, 55 A. L. R. 1277.
Therefore, the decision of the Board of Tax Appeals is affirmed.